Citation Nr: 1515593	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint dysfunction, periodontal disease, crowns, and bridges (claimed as a dental condition).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral feet bone spurs, to include as secondary to the service-connected bilateral flat feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1989 to April 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for bilateral feet bone spurs, hypertension, diabetes mellitus, and temporomandibular joint dysfunction, periodontal disease, crowns, and bridges.  

In February 2015, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for bilateral feet bone spurs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT


In February 2015 at a Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to the claims for service connection for temporomandibular joint dysfunction, periodontal disease, crowns, and bridges, diabetes mellitus, and hypertension.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for temporomandibular joint dysfunction, periodontal disease, crowns, and bridges are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for diabetes mellitus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for hypertension are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claims are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, on the record of the February 2015 Board hearing, withdrew the appeal for service connection for temporomandibular joint dysfunction, periodontal disease, crowns, and bridges, diabetes mellitus, and hypertension; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the claims, and they must be dismissed without prejudice to refiling.


ORDER

The appeal for service connection for temporomandibular joint dysfunction, periodontal disease, crowns, and bridges has been withdrawn and is dismissed.

The appeal for service connection for diabetes mellitus has been withdrawn and is dismissed.

The appeal for service connection for hypertension has been withdrawn and is dismissed.


REMAND

The Veteran has currently diagnosed bilateral feet bone spurs.  See April 2010 private treatment records, June 2014 letter from a private nurse practitioner.  The Veteran is service connected for bilateral flat feet.  The Veteran has contended that the bilateral feet bone spurs were caused by the service-connected bilateral flat feet.  See e.g., February 2015 Board hearing.  In a June 2014 letter, the Veteran's private nurse practitioner J.T. noted that the Veteran had been diagnosed with flat feet and bilateral bone spurs and that frequent wearing of heavy boot footwear may have increased the growth of the bilateral bone spurs on the Veteran's feet.  The Board finds that there is some evidence that the Veteran's claimed bilateral feet bone spurs may have been caused or aggravated by the service-connected bilateral flat feet; thus, the Board finds that a VA medical opinion is necessary as there remains some question as to the etiology of the bilateral feet bone spurs.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

Accordingly, the issue of service connection for bilateral feet bone spurs is REMANDED for the following action:

1.  Schedule the Veteran for VA examination(s) to obtain an opinion to assist in determining the nature and etiology of the diagnosed bilateral feet bone spurs.  The VA examiner should offer the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the bilateral feet bone spurs were incurred in or caused by active service?

Is it at least as likely as not (50 percent or greater probability) that the bilateral feet bone spurs were caused by the service-connected bilateral flat feet?

Is it at least as likely as not (50 percent or greater probability) that the bilateral feet bone spurs were aggravated (permanently worsened in severity beyond a natural progression) by the service-connected bilateral flat feet?

The examiner should provide a rationale and basis for all opinions expressed.

2.  Then, readjudicate the appeal.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


